         Case 4:18-cv-05999-JSW Document 83-21 Filed 08/12/20 Page 1 of 2



                                            PROOF OF SERVICE
1
              On August 12, 2020, I served the foregoing document, described as
2
          •   PLAINTIFF’S ADMINISTRATIVE MOTION TO CONTINUE CLASS
3             CERTIFICATION FILING DEADLINE AND HEARING DATE
          •   DECLARATION OF ANWAR D. BURTON IN SUPPORT OF PLAINTIFF’S
4             ADMINISTRATIVE MOTION TO CONTINUE CLASS CERTIFICATION FILING
              DEADLINE AND HEARING DATE
5         •   [PROPOSED] ORDER GRANTING PLAINTIFF’S ADMINISTRATIVE MOTION
              TO CONTINUE CLASS CERTIFICATION FILING DEADLINE AND HEARING
6             DATE
7    on all interested parties in this action in the manner provided as follows:
8    A        (BY MAIL) As follows:
9             I placed such envelope, with postage thereon prepaid, in the United States mail at Los
              Angeles, California.
10
              I am “readily familiar” with the firm’s practice of collecting and processing correspondence
11            for mailing. Under that practice, it would be deposited with the U.S. Postal Service on that
              same day, with postage thereon fully prepaid, at Los Angeles, California, in the ordinary
12            course of business. I am aware that, on motion of the party served, service is presumed invalid
              if the postal cancellation or postage meter date is more than one day after the date of deposit
13            for mailing in this affidavit.
14   B        (BY ELECTRONIC MAIL) I sent such document via facsimile mail to the number(s) noted
              above.
15
     C        (BY PERSONAL SERVICE) I caused such envelope to be delivered by hand to the attorney
16            at the location designated above.
17   D        (BY ELECTRONIC SERVICE) I submitted an electronic version of the document(s) via
18
              portable document format (PDF) to the court at www.cand.uscourts.gov/cmecf. Service will
              be deemed effective as provided for by Local Rule 5-1 of the District Court of California,
19            Northern District.

20                     Party Served                                       Form of Service
      SEYFARTH SHAW LLP                                                         D
21    William J. Dritsas (SBN 97523)
      wdritsas@seyfarth.com
22
      560 Mission Street, 31st Floor
23    San Francisco, CA 94105-2930
      Telephone: (415) 397-2823
24    Facsimile: (415) 397-8549
25    SEYFARTH SHAW LLP
      Timothy M. Rusche (SBN 230036)
26    trusche@seyfarth.com
      Timothy M. Fisher (SBN 272392)
27    tfisher@seyfarth.com
      Zaher Lopez (SBN 272293)
28
                                               PROOF OF SERVICE
                                                      1
      Case 4:18-cv-05999-JSW Document 83-21 Filed 08/12/20 Page 2 of 2



      zlopez@seyfarth.com
1     601 S. Figueroa Street, Suite 3300
      Los Angeles, California 90017
2     Telephone: (213) 270-9600
      Facsimile: (213) 270-9601
3
      SEYFARTH SHAW LLP
4
      Michael W. Kopp (206385)
5     mkopp@seyfarth.com
      400 Capitol Mall, Suite 2350
6     Sacramento, California 95814
      Telephone: (916) 448-0159
7     Facsimile: (916) 558-4839
8
           I declare under penalty of perjury under the laws of the United States of America that the
9
     foregoing is true and correct.
10

11   Dated: August 12, 2020                            /s/ Anwar D. Burton
                                                           Anwar D. Burton
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           PROOF OF SERVICE
                                                  2
